Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argue Yu relates to a device that is so different from both Weitze and Zhou that the only explanation for alleging that it would be obvious to combine these references would be impermissible hindsight gleaned from the benefit of Applicant's disclosure because there is no motivation or teaching for making this combination.
This is kindly not found persuasive. Applicant fail to provide how Yu is ‘so’ different from Weitze and Zhou. Yu discloses a fluid filtration system. Weitze and Zhou are also fluid filtration systems. Yu is in the analogous field of fluid filtration. In fact, Yu filters fluid such as water as the instant claims require (i.e. An oil/water separating device. As “/” is broadly interpreted as or). Additionally note: the claim is an apparatus claim therefore fluids such as water, oil and other fluid (oil/water mixture) is regarded as material worked upon (refer MPEP 2115). It’s not as if Yu is found in a totally different field of technology (i.e. electrical circuit technology) where a skilled artisan would not look to find appropriate literature and teachings to make an outlet variable/adjustable in a filter system as claimed.
 In other words, applicant may be arguing that Yu is a non-analogous prior art. The established precedent of our reviewing Court sets up a two-fold test for determining whether art is analogous: “(1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor’s endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved.” In re Klein, 647 F.3d 1343, 1348 (Fed. Cir. 2011) (quoting In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004)). Applicant has respectfully failed to provide any reasoning how an ordinary skill would not look broadly to fluid filtration systems when making the outlet adjustable/variable. The Federal Circuit and the Supreme Court have agreed that one should look at analogous art broadly. This is because the inventions are worked upon different engineers and scientist that have broad knowledge as to knowing what the invention is. 
Applicant argue Yu’s line is only telescopic because it might be necessary or helpful for positioning the outlet opening of the line at different positions, it has nothing to do with hydrostatic pressure.
These types of arguments are not found persuasive. The examiner would respectfully like to indicate an obviousness rejection is proper when the prior art suggest a reason or provides motivation to make the claimed invention, even where the reason or motivation is based on a different motivation from that of applicant. There is no requirement that the prior art must suggest that the claimed product will be the same or similar utility as that discovered by applicant in order to support a legal conclusion ofobviousness. In re Dillon, 919 F.2d 688, 696, 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990) (in banc), cert. denied, 111 S. Ct. 1682 (1991). 
Applicant argue that the claimed oil/water separating device for removing oil-containing constituents from an oil/water mixture is for operating an oil/water separating device cost effectively and with little energy expenditure. The solution for solving the disclosed problem from Applicant's specification is to refrain from the usual pump, to reengineer the oil/water separating device by using a condensate line variable in length. Therefore, it would not be obvious to add a telescopic line (allegedly of Yu) to Weitze and Zhou and result in Applicant's claimed invention.

The examiner disagrees. This statement is merely conclusory and unsupported by factual evidence.  Attorney argument in this regard is insufficient. There is no corresponding declaration or other expert evidence supporting this position. On a tangential note, the examiner would like to emphasize making the outlet variable/adjustable is not a patentable inventive idea. The courts have upheld the provision of adjustability, where needed, involves only routine skill in the art. Please see In re Stevens, 101 USPQ 284 (CCPA 1954). 
Examiner’s note: The examiner kindly suggests overcoming the art by including structural details not present the three references. The examiner has no issues allowing such case as long as there is clear structural distinguishing features over existing prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777